Case 1:17-cv-00017-NDF Document 86 Filed 10/18/19 Page 1 of 15

U.S. DISTRICT COURT
MEGAN L. HAYES, Wyo. Bar # 6-2891 DISTRICT OF WYOMING
Attorney at Law ante
910 Kearney Street 2013 OCT 18 AM Hs 45

Laramie, WY 82070 a

Telephone: 307-760-6258 “es CASPeA SS CLERK

Attorney for Roy Mestas

 

IN THE UNITED STATES DISTRICT COURT, DISTRICT OF WYOMING

 

ROY MESTAS ) CASE NO. 17-CV-00017-NDF
)

Plaintiff, )
) . AMENDED

COMPLAINT FOR DAMAGES

Vv. ) FOR EMPLOYMENT
) DISCRIMINATION

TOWN OF EVANSVILLE, a duly incorporated —_)

Municipal Corporation under the laws of the )

State of Wyoming, ) DEMAND FOR JURY TRIAL
)

Defendant. )

l. This action is brought by Roy Mestas (hereinafter “Mr. Mestas” or “Plaintiff’) to
secure redress for defendants’ violations of his civil right to be free from employment
discrimination based on his national origin and his disability.

2, Mr. Mestas is an individual who, at all times relevant herein, was and is a resident
of the County of Natrona, State of Wyoming.

3. Plaintiff is informed and believes, and based thereon alleges, that defendant Town
of Evansville (hereinafter “defendant Evansville”) was and is a duly incorporated Municipal
Corporation under the laws of the State of Wyoming, located in Natrona County, State of

Wyoming.
Case 1:17-cv-00017-NDF Document 86 Filed 10/18/19 Page 2 of 15

4. Defendant Evansville employs more than 15 employees and is an employer within
the meaning of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seg. (hereinafter
“Title VII’) and the Americans with Disabilities Act of 1990, 42 U.S.C. § 12111(5)(A) (the
“ADA”).

5. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 in that

this case arises under federal law, specifically, Title VII and the ADA.

6. Venue is proper in the District of Wyoming pursuant to Section 706(f)(3) of Title
“VII, 42 U.S.C. § 2000e-5(f)(3), because the unlawful employment discrimination giving rise to

Plaintiff's claims occurred in this District.

7. Plaintiff Mestas has exhausted his administrative remedies. Mr. Mestas filed a
charge of discrimination on the basis of race or national origin in employment with the Wyoming
Fair Employment Program, a true and correct copy of which is attached hereto as Exhibit 1 and
incorporated herein by reference. Over one hundred eighty days after Plaintiff filed his charge of
discrimination, the U.S. Department of Justice issued a right to sue notice authorizing this
lawsuit, a true and correct copy of which Mr. Mestas received on October 31, 2016, is attached

hereto as Exhibit 2, and incorporated herein by reference.
FACTS CENTRAL TO PLAINTIFF’S CLAIMS

8. Plaintiff Mestas began his employment with the Town of Evansville Public
Works Department on September 12, 2012. As a new hire, Mr. Mestas was required to serve a

six-month probationary period as an at-will employee.

9. At all times material hereto, defendant’s managers, supervisors, agents and

employees were acting within the scope of their employment and with the knowledge and
Case 1:17-cv-00017-NDF Document 86 Filed 10/18/19 Page 3 of 15

consent of defendant.

10. During his employment with defendant Evansville, Mr. Mestas received no

disciplinary actions or coaching for poor or unsatisfactory performance of his job duties.

11. During his employment with defendant Evansville, Mr. Mestas was subjected to
national origin-based harassment and discrimination; harassment, intimidation and
discrimination on the basis of his disability; and retaliation for taking medical leave protected by

the ADA, all of which affected a term, condition or privilege of his employment.

12. Defendant Evansville employed Dale Brown at all times relevant herein. Dale
Brown was one of two supervisors in defendant Evanville’s Public Works Department and was

Mr. Mestas’s immediate supervisor.

13. On November 26, 2012, Mr. Mestas injured his back at work. He submitted

documentation from his physician that he was unable to work “until further notice.”

14. Because of his disabling workplace injury, he was on medical leave until January

14, 2013.

15. | When Mr. Mestas returned to work on January 14, 2013, he provided

documentation from his physician that he could return to his regular duties with no restrictions.

16. When Mr. Mestas returned to work on January 14, 2013, Department of Public
Works Supervisors Brown and Brian Botcher presented him with a letter informing him that they
were extending his six-month probationary period as a new hire through May 24, 2013 “because

- of the extended lost work time due to your injury on November 26, 2012.”

17. After he returned to work on January 14, 2013, Mr. Mestas was able to
Case 1:17-cv-00017-NDF Document 86 Filed 10/18/19 Page 4 of 15

satisfactorily perform his essential job duties.

18. After Mr. Mestas returned to work on January 14, 2013, Supervisor Brown was

upset that Mr. Mestas was injured and had missed work.

19. _ Following his return to work on January 14, 2013, Supervisor Brown subjected
Mr. Mestas to harsh and condescending treatment more frequently and more severely than other

. employees.

20. Supervisor Brown frequently expressed his hostility toward Mr. Mestas by

expecting Mr. Mestas to complete tasks without the assistance of co-workers.

21. | Supervisor Brown also manifested his hostility toward Mr. Mestas through
directives to co-workers not to assist Mr. Mestas and by chastising and verbally reprimanding

those co-workers who did assist him.

22. On multiple occasions during Mr. Mestas’s employment with defendant Town of
Evansville, Supervisor Brown repeatedly made derogatory remarks related to those of Hispanic
origin. Supervisor Brown frequently called subordinates, including Mr. Mestas, as well as

citizens of the Town of Evansville, “beaners” or “stupid beaners.”

23. Atal times relevant to this complaint, on multiple occasions during regular
morning meetings with Public Works Department employees, Supervisor Brown told “minority”

jokes.

24. Because of Supervisor Brown’s hostile and condescending treatment, Mr. Mestas
began contemporaneously documenting and recording some of his conversations with Supervisor
Brown, to document Brown’s hostile, intimidating treatment and Mr. Mestas’s efforts to address

that treatment.
Case 1:17-cv-00017-NDF Document 86 Filed 10/18/19 Page 5 of 15

25. In one audio recording on or about February 21, 2013, Mr. Mestas asked to speak
privately with Supervisor Brown. He asked Brown if he had done something to ‘piss him off,’

an obvious reference to Supervisor Brown’s hostile treatment.

26. Supervisor Brown responded that ‘I am still frustrated with your back,” and that
although he knew that Mr. Mestas had not injured his back intentionally, Mr. Mestas had not
been bed ridden when he was out on “disability” for his back injury and that he should have
come to work anyway to perform administrative ‘light-duty’ work. Supervisor Brown accused

Mr. Mestas of using his back to call in sick two times after he had returned from medical leave.

27. In that same February of 2013 recorded conversation, Supervisor Brown told Mr.
Mestas that someone working for the Town of Evansville outside of the Public Works
Department, “on other authority,” purportedly had told him that he should terminate Mr.

Mestas’s employment if Mr. Mestas could not perform his job duties.

28. After this conversation in February of 2013, Supervisor Brown continued to treat
Mr. Mestas in a hostile, intimidating manner, and Mr. Mestas continued to satisfactorily perform

his job duties.

29. During his employment with the Town of Evansville, Mr. Mestas kept a memo
pad in his shirt pocket in which he documented job-related information, such as addresses where
trash bins needed to be repaired, where trash bins had not been set out, or where extra trash had

been left on the ground next to the trash bins.

30. On or about February 22, 2013 and again on or about March 27, 2013, Mr. Mestas

documented in his memo pad that Supervisor Brown had made a “stupid beaner” remark.

31. | Onat least two separate occasions, Mr. Mestas complained directly to Supervisor
Case 1:17-cv-00017-NDF Document 86 Filed 10/18/19 Page 6 of 15

Brown that his derogatory comments regarding people of Hispanic descent were offensive.

32. Mr. Mestas documented one of those occasions in his memo pad as follows:

“Asked Dale to stop using Beaner remarks!!! 4-1-13.”

33. Supervisor Brown responded to these complaints by stating that his (Brown’s)

wife is a “Mexican” and he says stuff like this to her all the time.

34. Atall times relevant herein, defendant Evansville did not have a specific

procedure for employees to make complaints of harassment, other than for sexual harassment.

35.  Atall times material to this complaint, Department of Public Works employees,
including Mr. Mestas, were expected to report to work by 7 a.m., to shovel snow at Town of

Evansville facilities.

36. Inearly April of 2013, Mr. Mestas contacted his physician to schedule a steroid

injection to relieve his recurring back pain.

37. On April 11, 2013, in a recorded conversation, Mr. Mestas informed Supervisor

Brown that his physician would perform an injection on April 18, 2013, to treat his back pain.

38. | Supervisor Brown granted Mr. Mestas’s request for time off of work to undergo
the injection to treat his back pain and told him to write it on the Public Works Department

calendar.

39. On or about Monday, April 15, 2013, Mr. Mestas timely reported for work to
assist with snow removal. While performing his assigned snow removal duties, Mr. Mestas

asked Supervisor Brown if he could use his own snow blower because of back pain.

40. Supervisor Brown denied Mr. Mestas’s request for a snow blower. Supervisor
Case 1:17-cv-00017-NDF Document 86 Filed 10/18/19 Page 7 of 15

Brown later stated that he denied Mr. Mestas’s request to use a snow blower because he thought
Mr. Mestas was ‘just trying to get out of work’ and that he would require Mr. Mestas to shovel

the snow by hand unless he was excused from doing so by a doctor.

41. On April 17, 2013, in a recorded conversation, Supervisor Brown summoned Mr.
Mestas to his office and terminated Mr. Mestas’s employment because things were ‘not working

out’ and that Mr. Mestas should go ‘take care of your back and whatever.’

42. Mr. Mestas herein incorporates all allegations from the preceding paragraphs for

all claims for relief asserted below.
COUNT 1. Cause of Action: Discrimination Based on National Origin.

43. Defendant Town of Evansville, through its agent or supervisor, Dale Brown,
engaged in a pattern and practice of unlawful discrimination on the basis of race or national
origin by subjecting him to national origin based harassment and intimidation that affected a
term, condition, or privilege of employment and was so pervasive and egregious that it altered
the working conditions of his employment and created an abusive and hostile working
environment, in violation of 42 U.S.C. § 2000e-2.

44, Defendant Town of Evansville, through its agent or supervisor, Dale Brown,
engaged in unlawful discrimination on the basis of race or national origin by discharging Mr.
Mestas after he complained to Supervisor Brown of the national origin based harassment and
intimidation that was affecting a term, condition, or privilege of his employment, in violation of

42 U.S.C. § 2000e-2.

45. Defendant Evansville at all times relevant hereto had actual and constructive

knowledge of the conduct described in paragraphs 43 and 44 above.
Case 1:17-cv-00017-NDF Document 86 Filed 10/18/19 Page 8 of 15

46. | Supervisor Brown failed to take any reasonable steps to prevent the
discrimination based on race or national origin from occurring, after Mr. Mestas had complained

to him about his discriminatory and derogatory statements.

47. Supervisor Brown violated Title VII by failing to take any action on Mr. Mestas’s
complaints regarding his national original discrimination, as described in paragraphs 31-32

above.

48. Defendant Town of Evansville is strictly liable for illegal national origin
discrimination because plaintiff's supervisor knew of and carried out the adverse personnel

actions against the plaintiff.

49. Asadirect and proximate result of defendant’s actions, plaintiff has suffered and
will continue to suffer humiliation, embarrassment, loss of enjoyment of life and emotional
distress all in an amount to be shown according to proof at time of trial and for which damage he

should be justly compensated.

50. Asa further direct and proximate result of defendant’s violation of 42 U.S.C.
2000e-2, plaintiff has been compelled to retain the services of counsel in an effort to enforce the
terms and conditions of the employment relationship with defendant and has thereby incurred,
and will continue to incur, legal fees and costs. Plaintiff requests that attorney’s fees be awarded

pursuant to 42 U.S.C. 2000e-5(k).

COUNT 2. Cause of Action: Hostile Work Environment Based on Disability, in Violation of
the ADA.

51. Defendant Town of Evansville, through its agent or supervisor, Dale Brown,
engaged in a pattern and practice of unlawful discrimination on the basis of disability by

subjecting Mr. Mestas to unwelcome harassment based on plaintiffs disability, harassment that
Case 1:17-cv-00017-NDF Document 86 Filed 10/18/19 Page 9 of 15

was sufficiently several or pervasive to alter a term, condition, or privilege of employment, in

violation of 42 U.S.C. § 12112(a) and (b)(5).

52. Defendant Evansville at all times relevant hereto had actual and constructive

knowledge of the conduct described in paragraph 51 above.

53. | Supervisor Brown failed to take any reasonable steps to prevent the
' discrimination based on plaintiff’s disability from occurring, after Mr. Mestas confronted him

about his hostile and intimidating treatment.

54. | Supervisor Brown violated the ADA by failing to take any action on Mr. Mestas’s

complaints regarding his disability discrimination, as described in paragraph 25 above.

55. Asadirect and proximate result of defendant’s actions, plaintiff has suffered and
will continue to suffer humiliation, embarrassment, loss of enjoyment of life and emotional
distress all in an amount to be shown according to proof at time of trial and for which damage he

should be justly compensated.

56. Asa further direct and proximate result of defendant’s violation of 42 U.S.C. §

121 12, plaintiff has been compelled to retain the services of counsel in an effort to enforce the

terms and conditions of the employment relationship with defendant and has thereby incurred,
and will continue to incur, legal fees and costs. Plaintiff requests that attorney’s fees be awarded

pursuant to 42 U.S.C. § 12205.

COUNT 3. Cause of Action: Retaliation in Employment for Taking Protected Medical
Leave for a Disability, in Violation of the ADA.

57. Defendant Town of Evansville, through its agents or supervisors, engaged in

unlawful retaliation against Mr. Mestas after he took protected medical leave that was a
Case 1:17-cv-00017-NDF Document 86 Filed 10/18/19 Page 10 of 15

reasonable accommodation for his disabling back condition, in violation of 42 U.S.C. §

12203(b).

58. Defendant Town of Evansville at all times relevant hereto had actual and

constructive knowledge of the conduct described in paragraph 57 above.

59. Supervisor Brown failed to take any reasonable steps to prevent the
discrimination based on plaintiff's disability from occurring, after Mr. Mestas confronted him

about his hostile and intimidating treatment.

60. Supervisor Brown violated the ADA by failing to take any action on Mr. Mestas’s

complaints regarding his disability discrimination, as described in paragraph 25 above.

61. Asadirect and proximate result of defendant’s actions, Mr. Mestas has suffered
and will continue to suffer humiliation, embarrassment, loss of enjoyment of life and emotional
distress all in an amount to be shown according to proof at time of trial and for which damage he

should be justly compensated.

62. Asa further direct and proximate result of defendant’s violation of 42 U.S.C. §
12203(b), plaintiff has been compelled to retain the services of counsel in an effort to enforce the
terms and conditions of the employment relationship with defendant and has thereby incurred,

and will continue to incur, legal fees and costs. Plaintiff requests that attorney’s fees be awarded

pursuant to 42 U.S.C. § 12205.

WHEREFORE, Plaintiff Roy Mestas prays for judgment against Defendant Evansville

as follows:

a. For compensatory damages in excess of this Court’s minimum jurisdiction according

to proof;

10
Case 1:17-cv-00017-NDF Document 86 Filed 10/18/19 Page 11 of 15

b. For injunctive relief;

c. For attorney and expert witness fees as allowed by statute;
d. For pre-judgment interest at the maximum legal rate;

e. For interest on the judgment at the maximum legal rate;

f. For costs of the suit herein; and

For such other and further relief as the Court deems just and proper.

09

JURY TRIAL DEMANDED
Plaintiff requests a jury trial on all issues and claims raised in this Amended Complaint.
Respectfully submitted this 15" day of October, 2019.

For Plaintiff Roy Mestas

2

 

Attorney at Law

910 Kearney Street
Laramie, WY 82070
(307) 760-6258
mlhayes@wyoming.com

Attorney for Roy Mestas

CERTIFICATE OF SERVICE

 

I hereby certify that a true and correct copy of the foregoing Plaintiff's Second Amended
Complaint and all exhibits thereto was served via email on this 15" day of October, 2019, to all
attorneys of record, as follows:

tthompson@wyomingattorneys.net

 

Wate ff bala
Magay/L. Hayes /

11
Tyee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

THE PARTIORARS ARE ee achodel papers extra sheaties): -:
‘ef about January: 14, 2013,4

 

a ot ‘i et of Ps snd aie 1
informed of my. discharye... dispute that-twas |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
+, ,Case 1:17-cv-00017-NDF .Document 86 Filed 10/18/19. Page WA. Of Ube ond

| 8: Dopariment Suistice y
ching Di bind

  

 

 

OCT 24.2018

 

 

Town of Bvansville:
vie SA) DS OOD

 

 

 
  
  
 

 

 

   
 
     

ee a epiartmen eat se wan ni
Pos seferenced charge of discriminati t was referred to.us Eyuel Reiployansii,
>. Opportun Se
asti os Lees as to whether seamen Same ae

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
